—In a negligence action to recover damages for personal injuries, the plaintiff appeals from *371a judgment of the Supreme Court, Queens County (Milano, J.), dated March 14, 1995, which, upon a jury verdict in favor of the defendants on the issue of liability, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
We find no merit to the plaintiffs contention that the court improperly denied his motion for judgment as a matter of law. Viewing the evidence in the light most favorable to the defendants (see, Marrero v 720 DeGraw Funding Corp., 199 AD2d 248), the jury could have rationally concluded that the defendants provided an adequate, nonnegligent explanation for this rear-end collision (see, Varsi v Stoll, 161 AD2d 590; Silberman v Surrey Cadillac Limousine Serv., 109 AD2d 833). Moreover, the jury verdict in favor of the defendants was not against the weight of the evidence and should not be disturbed (see, Torrillo v Command Bus Co., 206 AD2d 520; Varsi v Stoll, supra; see generally, Nicastro v Park, 113 AD2d 129).
The plaintiffs remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Thompson, Krausman and Florio, JJ., concur.